            Case 1:13-cv-01526-RJS Document 223 Filed 07/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LATIN AMERICAN MUSIC COMPANY,
 INC., a/k/a LAMCO, and ASOCIACIÓN DE
 COMPOSITORES Y EDITORES DE MUSICA
 LATINOAMERICANA, a/k/a ACEMLA,
                                                                  No. 13-cv-1526 (RJS)
                                Plaintiffs,
                                                                      JUDGMENT
          -v-

 SPANISH BROADCASTING SYSTEM, INC.,

                                Defendant.

RICHARD J. SULLIVAN, Circuit Judge:

         For the reasons stated in the Court’s June 1, 2020 Order granting Defendant’s application for

attorneys’ fees (Doc No. 221), IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT

judgment is entered in favor of Defendant Spanish Broadcasting System, Inc, against Plaintiffs Latin

American Music Company, Inc., also known as LAMCO, and Asociación de Compositores y Editores

de Musica Latinoamericana, also known as ACEMLA, jointly and severally, in the amount of

$448,532.13 for district court attorneys’ fees, $41,317.26 for appellate court attorneys’ fees, and

$13,543.66 for costs, for a total award of $503,393.05.

         Judgment is also entered in favor of non-party indemnitor Broadcast Music, Inc., against

Plaintiffs LAMCO and ACEMLA, jointly and severally, in the amount of $290,453.81 for district

court attorneys’ fees, $44,259.04 for appellate court attorneys’ fees, and $6,935.05 for costs, for a

total award of $341,647.90.


Dated:          July 16, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
